The correctness of the judgment is attacked on two grounds alone:
1. That it is contrary to and not supported by the evidence, in that the evidence showed, it is asserted:
"That value of the improvements made by the defendant on said land in controversy to be in and of the sum of $1,000, and not $50; as found by the jury, and the uncontroverted facts show a value of the improvements to be in the sum of $700."
The contention cannot be sustained. The finding, not complained of, that appellees were entitled to the possession of the land, was a finding against appellant's claim that he had a right to possess and use it during his life. In other words, it was a finding that he had no such contract as he claimed he had with P. V. Cochran, and that his occupancy of the land was that of a tenant at will only. Lyons v. Railway Co.,209 Pa. 550, 58 A. 924. Whether as such a tenant appellant had a right to remove improvements placed by him on the land (Hammond v. Martin,15 Tex. Civ. App. 570, 40 S.W. 347), or equities entitled to recognition, arising from the circumstances under which he placed improvements on it (Van Zandt v. Brantley, 16 Tex. Civ. App. 420, 42 S.W. 617; Wood v. Cahill.21 Tex. Civ. App. 38, 50 S.W. 1071), we need not inquire; as such questions were not made by the pleadings and are not presented by the assignments. It follows from this view of the case that the error in the judgment is not that appellant recovered less than he was entitled to on account of improvements, but that he recovered anything at all on that account, and therefore is one of which he has no right to complain and of which appellees do not complain.
2. The other ground on which the judgment is attacked is that:
It is "contrary to law in this: It is a confiscation of the property of the defendant without compensation."
That the judgment is not subject to such an objection is clear.
No error of which either of the parties complained appearing in the judgment it is affirmed.